UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6761


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CORNELIUS KOLLOCK,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:00-cr-00158-WO-1)


Submitted:    October 22, 2008              Decided:   November 14, 2008


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cornelius Kollock, Appellant Pro Se. Anna Mills Wagoner, United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cornelius     Kollock    appeals   a   district    court    order

denying his motion under 18 U.S.C. § 3582(c)(2) (2006) seeking a

reduction   to   his     sentence.     We   have   reviewed   the    district

court’s order and the record and affirm for the reasons cited by

the district court.        See United States v. Kollock, No. 1:00-cr-

00158-WO-1 (M.D.N.C. Apr. 28, 2008).            We deny Kollock’s motion

for   appointment   of    counsel.     We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                      2